Citation Nr: 1726580	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-13 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left leg.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The issue of entitlement to TDIU has been raised by the record.  In a November 2016 VA examination report, the VA examiner stated that the Veteran's service-connected disabilities "exclude him from any type of labor."  The Board treats this statement as an informal claim of entitlement to TDIU.  As it has not been initially adjudicated, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Veteran served on active duty in the Army from May 1943 to January 1946, including a combat deployment in Europe during World War II.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for left leg neuropathy.  The Veteran filed a Notice of Disagreement in September 2007.  The RO issued a Statement of the Case in April 2008.  The Veteran filed a Substantive Appeal in May 2008.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to properly adjudicate the issue on appeal.  The Veteran has a well-documented history of neuropathic pain in his left leg as assessed by private physicians.  A March 2007 VA examination found no "significant" neuropathy in its examination.  However, an August 2007 nerve conduction study performed by the Veteran's private physician showed evidence of mild peripheral polyneuropathy, particularly in the left leg.  As such, a supplemental medical opinion is necessary in order to determine if there is a nexus between this mild peripheral polyneuropathy and the Veteran's in-service injury or his current service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's left leg neuropathy.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once records have been associated with the claims file, or notification has been provided to the Veteran regarding the inability to obtain additional records, the RO should obtain a medical opinion regarding the Veteran's peripheral neuropathy.  The examiner must review the entire claims file with particular attention to the private physician statements regarding the Veteran's neuropathic pain.  The examiner must advance an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent probability) that the Veteran's left leg neuropathy was incurred in or otherwise related to active duty service.

(b)  Whether it is at least as likely as not (a 50 percent probability) that the Veteran's left leg neuropathy was caused by or aggravated by any of his service-connected disabilities.

(c)  If the Veteran is not diagnosed with left leg neuropathy, determine the likely etiology of the reported symptomatology. 

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for left leg neuropathy.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


